Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


DETAILED ACTION

Acknowledgement of Receipt/Status of Claims
	
This Office Action is in response to the amendment filed October 14, 2021. Claims 1, 7, and 12-20 are pending in the application. Claims 2-6 and 8-11 have been cancelled.  Claims 19 and 20 are newly added. Claims 1, 7, and 12-20 have been examined for patentability. 

Maintained Rejections
	Applicant's arguments filed October 14, 2021 are acknowledged and have been fully considered.    The rejection of 1, 7 and 12-17 under 35 USC 103 as being obvious over LEMAL MATHILDE et al. (WO2013/068236 A1) in view of Abiko Makachika et al. (JP2008013407A) is maintained for the reasons set forth below.  


New Rejection(s) Necessitated by the Amendment filed on October 14, 2021

Claim Rejections - 35 USC § 103


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 

Claims 1,7 and 12-20  are rejected under 35 USC 103 as being obvious over LEMAL MATHILDE et al. (WO2013/068236 A1, published May 16, 2013,previously cited) in view of Abiko Makachika et al. (JP2008013407A, previously cited).


Applicant’s Invention

Applicant claims composition, comprising:   a)A pulverulent phase present in a content greater than or equal to 50% by weight relative to the total weight of the composition b)    a liquid fatty phase comprising at least one oil selected from volatile or nonvolatile, hydrocarbon-based and or silicone oil in a total content from 1 to 15% by weight relative to the total weight of the composition, and at least one lipophilic organic screening agent in a total content greater than or equal to 40% by weight relative to the total weight of the liquid fatty" phase; the lipophilic organic screening agent being selected from the group consisting of  ethylhexyl methoxycinnamate, ethylhexyi salicylate, bis-ethyiliexyloxyphenol methoxyphenyi triazine, ethylhexyl triazone, drometrizole trisiloxane and mixtures thereof, wherein the pulverulent phase comprises from 15% to 

Determination of the scope and the content of the prior art
(MPEP 2141.01)

	LEMAL MATHILDE et al. teach a solid composition, in particular in the form of a loose or compact powder, comprising, in a cosmetically acceptable medium (see abstract, limitations of instant claims 18-20) : a) at least one pulverulent phase  b) at least one lipophilic organic UV screening agent characterized in that the pulverulent phase comprises at least aerogel particles of hydrophobic silica exhibiting a specific surface per unit of weight (Sw) ranging from 200 to 1500 m2/g, preferably from 600 to 1200 m2/g and better still from 600 to 800 m2/g, and a size, expressed as volume-average diameter (D[0.5]), of less than 1500 microns and preferably ranging from 1 to 30 microns, more preferably from 5 to 25 microns, better still from 5 to 20 microns and even better still from 5 to 15 microns(see claim 1 of LEMAL MATHILDE et al., additional filler of the instant claims, limitation of instant claims 1,5,6, and15-17). Lemal Mathilde et al. teach that the aerogel particles of hydrophobic silica has an oil absorption capacity ranging from 5 to 10 ml/g, preferably 6 to 15 ml/g, and better still 8 to 12 ml/ g (see page 5, limitation of instant claims 1,15 and 17 ). The lipophilic organic UV screening agent or agents are present  in a range of 0.1 to 40% by weight of the composition (see page 19, lines 45-50, limitation of instant claim 7) and are chosen from cinnamic derivatives; anthranilates; salicylic derivatives; dibenzoylmethane derivatives; camphor derivatives; benzophenone derivatives; β,β-diphenylacrylate derivatives; triazine derivatives; benzotriazole derivatives; benzalmalonate derivatives; imidazolines; p-aminobenzoic acid (PABA) derivatives; benzoxazole derivatives; screening polymers and screening silicones; dimers derived from cc-alkylstyrene; 4,4- diarylbutadienes; merocyanine derivatives; and their mixtures (see claim 8 of LEMAL MATHILDE et al., limitation of instant claim 8 ).  Specifically, the lipophilic organic UV screening agent or agents are chosen from: Butyl Methoxy Dibenzoylmethane, Octocrylene, Ethylhexyl Salicylate, n-Hexyl 2-(4-diethylamino-2-hydroxybenzoyl)benzoate, Bis-Ethylhexyloxyphenol Methoxyphenyl Triazine, Ethylhexyl Triazone, Diethylhexyl Butamido Triazone, Drometrizole Trisiloxane, and their mixtures (see claim 9 of LEMAL MATHILDE et al., limitation of instant claim 9).  The pulverulent phase comprises at least one additional filler preferably composed of a mixture of spherical particles and lamellar particles.  The spherical particles are chosen from polyamide powders, polymethyl methacrylate microspheres, polytetrafluoroethylene powders and their mixtures, and  the lamellar particles are chosen from an expanded perlite, a talc, a mica and their mixtures (see claims 11 and 12 of LEMAL MATHILDE et al.,  filler 1 of the instant claims, limitation of instant claims 1) wherein said pulverulent phase is about 20-99% with respect to the total from 40-100 % by weight with respect to the total weight of the mixture of spherical and lamellar particles (see page 11, lines 32-36, limitation of instant claim 3).  Lemal Mathilde et al. specifically teach mica having a dimension ranging from 5 to 150 micrometers (see page 10, lines 10-16). In addition, LEMAL MATHILDE et al. teach that the pulverulent phase can additionally comprise a coloring agent (see page 13 ,lines 25-45, limitation of instant claim 13) as well as pigments (see pages 24-39, insoluble UV-screening agent of the instant claims, limitation of instant claim 12) pearlescent agents (page 13, lies 6-20)  and mixtures thereof. The composition also comprises at least one liquid fatty phase preferably comprising at least one volatile or non-volatile hydrocarbon oil and/or one volatile or non-volatile silicone oil (see claim 13 of LEMAL MATHILDE et al., limitation of instant claims 1 and 10).  Lemal Mathilde et al. teach that the liquid fatty phase generally comprises, in addition to the aforementioned oils, the lipophilic UV screening agents (see page 14, lines 6-10, limitation of instant claim 1). The liquid fatty phase varies from 0.1 to 85% by weight with respect to the total weight of the composition (see page 16, lines 39-41, limitation of instant claim 11).   LEMAL MATHILDE et al. also disclose a cosmetic method for caring for and/or making up human keratinous substances (limitation of instant claim 14) in particular the skin of the body or of the face or the hair, comprising at least the application, to the surface of the keratinous substance, with the aforementioned composition (see claim 15 of LEMAL MATHILDE et al.).  


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of LEMAL MATHILDE et al.is that LEMAL MATHILDE et al. do not expressly teach filler having an oil absorption capacity, measured at a wet point, of greater than or equal to 70 ml/100 g.  However, Abiko Makachika et al. disclose a cosmetic comprising a high oil absorption synthetic mica powder having an oil absorption of 110 ml / 100 g or more (see claim 6 of Abiko Makachika et al.).  With regards to the mica particle size, Abiko Makachika et al. teach that a synthetic mica powder obtained is used as a starting material, and this is brought into contact with a strongly acidic aqueous solution as described above to form a highly oil-repellent synthetic mica powder. In the case of crushing a mineral mass, it is generally coarsely pulverized and then finely pulverized, but the contact with the strongly acidic aqueous solution may be either after coarse pulverizing or after pulverizing, but after finely pulverizing.  LEMAL MATHILDE et al. teach that the particle size of the synthetic mica powder to be treated is not particularly limited, and may be appropriately selected depending on the application. Generally, the thickness direction is 0.05 to 2 µm, and the plane direction is 2 to 60 µm (see [0019]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable volume average diameter that produce expected results. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum volume average diameter by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). In addition, according to the MPEP, “It is to be presumed also 


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The disclosure of both LEMAL MATHILDE et al.  and Abiko Makachika et al.  are directed to a composition comprising mica. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of LEMAL MATHILDE et al. and Abiko Makachika et al. to arrive at the claimed composition wherein the pulverulent phase comprises a filler having an oil absorption capacity, measured at a wet point, of greater than or equal to 70 ml/100 g.  Abiko Makachika et al. teach that according to their invention, by contacting synthetic mica powder in a strong-acid-water solution, the oil absorption of synthetic mica powder can be improved and the high-oil-absorption-property synthetic mica powder of 110ml/100 g or more and 120 more ml/g or more can be obtained. By blending the highly oil-absorbing synthetic mica powder in a cosmetic such as foundation, the finish feeling and the cosmetic durability can be improved as compared to the case where a conventional synthetic mica powder is blended (see [0007] of Abiko Makachika et al.). One would have been motivated to make this combination in order to receive the expected benefit of providing a cosmetic composition wherein the finish feeling and the cosmetic durability is improved due to the use of a high-oil-absorption-property synthetic 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).





Examiner's Response to Applicant’s Remarks


    Applicant’s arguments filed on October 14, 2021, with respect to the rejection of claims 1,7 and 12-17  under 35 USC 103 as being obvious over LEMAL MATHILDE et al. (WO2013/068236 A1) in view of Abiko Makachika et al. (JP2008013407A) have been fully considered but they are not persuasive.  Applicant argues that as indicated in previous response, (1) the diameter of Makachika's mica cannot be assumed to be the same as that of the mica in the present invention -- par. 19 in Makachika makes clear that the sizes disclosed therein relate to mica powder "to be treated," so no final size of Makachika's mica is disclosed, nor can such size be assumed; and (2) the sizes in Makachika are not disclosed to have any particular significance and include sizes far below 15 microns.  Applicant argues that these deficiencies are significant and that the evidence of record indicates that size of the final mica is particularly limited and does .  

Next, Applicant argues that Makachika refers to compositions such as paints and foundations, likely leading one reading the reference to focus on liquid compositions, not solid compositions. At any rate, Applicant argues that no disclosure of solid compositions exists in Makachika. So no motivation to attempt to use Makachika's micas in a solid composition with a reasonable expectation of success would have existed, particularly in view of the problems associated with Lemal's compositions discussed herein. Accordingly, Applicant argues that there is no motivation to attempt to obtain the solid compositions of claim 1 using the required fillers would have existed, a statement which is even more true and relevant for the specific types of solid compositions identified in claims 18-20 (compact pressed powder and/or loose powder). Makachika in no way teaches or suggests anything about successfully obtaining products having such forms.  However, the Examiner is not persuaded by Applicant’s argument. response to applicant's argument that there is no suggestion to combine the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, The disclosure of both LEMAL MATHILDE et al.  and Abiko Makachika et al.  are directed to a composition comprising mica. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of LEMAL MATHILDE et al. and Abiko Makachika et al. to arrive at the claimed composition wherein the pulverulent phase comprises a filler having an oil absorption capacity, measured at a wet point, of greater than or equal to 70 ml/100 g.  Abiko Makachika et al. teach that according to their invention, by contacting synthetic mica powder in a strong-acid-water solution, the oil absorption of synthetic mica powder can be improved and the high-oil-absorption-property synthetic mica powder of 110ml/100 g or more and 120 more ml/g or more can be obtained. By blending the highly oil-absorbing synthetic mica powder in a cosmetic such as foundation, the finish feeling and the cosmetic durability can be improved as compared to the case where a conventional synthetic mica powder is blended (see [0007] of Abiko Makachika et al.). One would have been motivated to make this combination in order to receive the expected benefit of providing a cosmetic composition wherein the finish feeling and the cosmetic durability is improved due to the use of a high-oil-absorption-property synthetic mica powder of 110ml/100 g or more and 120 more ml/g or more.   Therefore, given the 

.   In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).





























Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617